UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 8, 2017 BALLY, CORP. (Exact name of registrant as specified in its charter) Nevada 333-192387 80-091780 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) No. 30 Lane 18 Hsinan Rd., Sec 1 Wujih District, Taichung City Taiwan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (86) N/A (Former name or former address, if changed since last report.)
